Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3268 Page 1 of 6




   1 THE LAW OFFICES OF ANDREW J. BROWN

   2
       ANDREW J. BROWN, #160562
       BRIAN J. ELLSWORTH, #326756
   3   501 W. Broadway, Ste. 1490
   4   San Diego, CA 92101
       Telephone: (619) 501-6550
   5   andrewb@thebrownlawfirm.com
   6   brian@bjellsworth.com

   7
       Attorneys for Plaintiffs Individually
   8
       and on Behalf All Others Similarly Situated
   9
  10
                             UNITED STATES DISTRICT COURT
  11
                           SOUTHERN DISTRICT OF CALIFORNIA
  12
       YOUSSIF KAMAL, GILLIAN                 )      Case No. 18-cv-1298 TWR AGS
  13
       NEELY, RICHARD LICHTEN,                )
  14   SUSAN COX, NICK TOVAR,                 )      Assigned to the Hon. Todd Robinson and
       MICHELE KINMAN, ASHLEY                 )      the Hon. Andrew Schopler
  15
       PETEFISH and TERI BROWN, on their )
  16   own behalf and on behalf of all others )      DECLARATION OF ANDREW J.
       similarly situated,                    )      BROWN IN SUPPORT OF
  17                                                 PLAINTIFFS’ MOTION FOR
                                              )
  18                           Plaintiff,     )      VOLUNTARY DISMISSAL
                                              )      WITHOUT PREJUDICE
  19
             vs.                              )
  20                                          )      Date: March 24, 2021
       EDEN CREAMERY, LLC, dba HALO )                Time: 3:00 PM (PST)
  21                                                 Dept: 3A
       TOP CREAMERY, and JUSTIN T.            )
  22   WOOLVERTON                             )
                               Defendants. )         Orig. Complaint Filed: June 15, 2018
  23                                                 Trial Date: None Set
                                              )
  24

  25

  26

  27

  28

               DECLARATION OF ANDREW J. BROWN IN SUPPORT OF PLAINTIFFS’ MOTION
                        FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3269 Page 2 of 6




   1        I, ANDREW J. BROWN, declare as follows:
   2        I am an attorney duly admitted to practice in the State of California. I am the
   3 principal of the law firm Law Offices of Andrew J. Brown, attorneys for Plaintiffs. I

   4 submit this declaration in support of Plaintiffs’ Motion for Voluntary Dismissal

   5 Without Prejudice. If called to testify as a witness, I could and would competently

   6 testify to the matters stated herein.

   7        1.      Plaintiffs seek voluntary dismissal without prejudice so they may file a
   8 new case with a complaint that is substantially similar to the Second Amended

   9 Complaint that Plaintiffs previously requested permission to file in this case. See, ECF
  10 110, Ex. 1. If Plaintiffs’ Motion for Voluntary Dismissal Without Prejudice is granted,

  11 Plaintiffs intend to file in federal court. Plaintiffs are not “forum shopping.”

  12        2.      On January 27, 2021 Plaintiffs sent to Defendants a Proposed Stipulation
  13 to Dismiss Without Prejudice. Approximately a week prior, Plaintiffs’ counsel had

  14 informally advised Defendants that Plaintiffs would likely be seeking dismissal, but

  15 counsel did not yet have authority to do so. As part of those preliminary informal

  16 discussions, Plaintiffs agreed Defendants did not have to produce their class

  17 certification expert for deposition, or otherwise respond to discovery requests that had

  18 been served.

  19        3.      On January 28, 2021 Defendants advised that they would not stipulate to
  20 a dismissal without prejudice. Plaintiffs then requested a date to meet and confer on

  21 Plaintiffs’ impending Motion to Dismiss Without Prejudice, and the parties agreed to

  22 February 1, 2021.

  23        4.      Attached as Exhibit A is a true and correct copy of the email
  24 correspondence set out above in Paragraphs 2 and 3.

  25        5.      On the meet and confer phone call, Defendants advised it is their position
  26 that the dismissal should be with prejudice, or if it is without prejudice then it should

  27 be conditioned upon Plaintiffs’ payment of all of Defendants’ attorneys’ fees and costs

  28 incurred in the present litigation.
                                                 -1-
                 DECLARATION OF ANDREW J. BROWN IN SUPPORT OF PLAINTIFFS’ MOTION
                          FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3270 Page 3 of 6




   1        6.      During the meet and confer, Plaintiffs advised Defendants that Plaintiffs
   2 believe Defendants are not entitled to any attorneys’ fees or costs. However, to avoid

   3 motion practice, Plaintiffs offered to consider payment of some costs – but not

   4 attorneys’ fees – that Defendants incurred for work that they believed could not be used

   5 in the subsequent-filed case. Defendants declined the offer.

   6        7.      During the meet and confer, Plaintiffs also offered to stipulate or agree
   7 that the work performed to date in the instant case – document productions, depositions,

   8 etc. – could be used in the subsequent-filed case. Plaintiffs also offered to use any

   9 other work-product from this case that could be used in the subsequent filed case.
  10 Defendants did not agree.

  11

  12        I declare under penalty of perjury under the laws of the United States that the
  13 foregoing is true and correct, and that this declaration was executed on this 2nd day of

  14 February 2021 at San Diego, California.

  15

  16

  17                                         /s/ Andrew J. Brown
  18                                         Andrew J. Brown
                                             Attorney for Plaintiffs
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                -2-
                 DECLARATION OF ANDREW J. BROWN IN SUPPORT OF PLAINTIFFS’ MOTION
                          FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3271 Page 4 of 6




                    EXHIBIT A
    Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3272 Page 5 of 6


                                                                         Andrew Brown <andrewb@thebrownlawfirm.com>



RE: Kamal v. Eden Creamery
1 message

Queen, Daniel D. <DQueen@mayerbrown.com>                                                Thu, Jan 28, 2021 at 6:31 PM
To: Andrew Brown <andrewb@thebrownlawfirm.com>
Cc: "Giali, Dale J." <DGiali@mayerbrown.com>, "Borders, Keri E." <KBorders@mayerbrown.com>


 Hi Andrew—



 We intend to oppose. We’re available for a meet-and-confer on Monday. Does 11:00 AM work?



 Dan

 _________________________________________________________________________________________
 Daniel D. Queen
 Mayer Brown LLP
 350 S Grand Ave, Los Angeles, CA 90071
 T +1 213 229 5147 | F +1 213 625 0248

 dqueen@mayerbrown.com
 LinkedIn | Twitter

 mayerbrown.com




 From: Andrew Brown <andrewb@thebrownlawfirm.com>
 Sent: Thursday, January 28, 2021 2:01 PM
 To: Queen, Daniel D. <DQueen@mayerbrown.com>
 Cc: Giali, Dale J. <DGiali@mayerbrown.com>; Borders, Keri E. <KBorders@mayerbrown.com>
 Subject: Re: Kamal v. Eden Creamery


 **EXTERNAL SENDER**


 Dan,

 Thank you for the response. As indicated, Plaintiffs intend to file a Rule 41 motion to dismiss without prejudice. Please
 let me know if your clients oppose that motion. If so, Plaintiffs would like to meet and confer on it, tomorrow or Monday.
 Please let me know your availability for that purpose.

 Regards,

 Andrew



 On Thu, Jan 28, 2021 at 12:01 PM Queen, Daniel D. <DQueen@mayerbrown.com> wrote:
Case 3:18-cv-01298-TWR-AGS Document 116-2 Filed 02/02/21 PageID.3273 Page 6 of 6
Andrew—



Thanks. We will not agree to a stipulation for dismissal without prejudice. We will only stipulate to a dismissal with
prejudice.



Dan

_________________________________________________________________________________________
Daniel D. Queen
Mayer Brown LLP
350 S Grand Ave, Los Angeles, CA 90071
T +1 213 229 5147 | F +1 213 625 0248

dqueen@mayerbrown.com
LinkedIn | Twitter

mayerbrown.com




From: Andrew Brown <andrewb@thebrownlawfirm.com>
Sent: Wednesday, January 27, 2021 2:11 PM
To: Giali, Dale J. <DGiali@mayerbrown.com>; Borders, Keri E. <KBorders@mayerbrown.com>; Queen, Daniel
D. <DQueen@mayerbrown.com>
Subject: Kamal v. Eden Creamery


**EXTERNAL SENDER**


Counsel,

As previously discussed, Plaintiffs intend to seek dismissal without prejudice of the action. For this purpose, please see
the attached [DRAFT] of a proposed joint motion and stipulation. Please let me know at your earliest convenience
whether Plaintiffs may file with your signature, or if you have any edits, questions or concerns.

Regards,

Andrew

__________________________________________________________________________
This email and any ﬁles transmi ed with it are intended solely for the use of the individual or en ty to whom they
are addressed. If you have received this email in error please no fy the system manager. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail.

Mayer Brown is a global services provider comprising an associa on of legal prac ces that are separate en es,
including Mayer Brown LLP (Illinois, USA), Mayer Brown Interna onal LLP (England), Mayer Brown (a Hong Kong
partnership) and Tauil & Chequer Advogados (a Brazilian partnership).

Informa on about how we handle personal informa on is available in our Privacy Notice.
